Opinion filed October 24, 2013




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-12-00026-CV
                                     __________

                SCOTT MATTISON LAWSON, Appellant
                                         V.
   TEXAS COURT OF CRIMINAL APPEALS ET AL., Appellees


                    On Appeal from the 250th District Court
                             Travis County, Texas
                    Trial Court Cause No. D-1-GN-11-002913


                         MEMORANDUM OPINION
      The trial court granted a plea to the jurisdiction and dismissed Scott
Mattison Lawson’s suit for declaratory judgment that he filed against the Texas
Court of Criminal Appeals; the presiding judge of that court, Sharon Keller; and
some of the other Texas Court of Criminal Appeals judges: Barbara P. Hervey,
Mike Keasler, Charles R. Holcomb, and Cathy Cochran. Because we agree with
the trial court that immunity bars Appellant’s suit, we affirm.
                                   I. Issue Presented
      Appellant presents the following question on appeal: Did the trial court err
when it granted Appellees’ plea to the jurisdiction?
                                 II. Background Facts
      Before Appellant filed this civil lawsuit, he was convicted of felony murder.
The Amarillo Court of Appeals and the Texas Court of Criminal Appeals affirmed
that conviction. Lawson v. State, 26 S.W.3d 920, 921–22 (Tex. App.—Amarillo
2000), aff’d, 64 S.W.3d 396, 397 (Tex. Crim. App. 2001).
      Appellant alleged in his declaratory judgment action that the Court of
Criminal Appeals, and the named judges, violated his constitutional rights and
committed reversible error when they refused to abide by their own court
precedent and affirmed his murder conviction. Appellees responded with a plea to
the jurisdiction. Appellees alleged that Appellant’s claims are barred by sovereign
and judicial immunity and that the Declaratory Judgment Act has no application to
criminal cases. See TEX. CIV. PRAC. & REM. CODE ANN. § 37.001–.011 (West
2008). After it held a hearing by telephone conference, the trial court granted
Appellees’ plea to the jurisdiction and dismissed the case.
                                III. Standard of Review
      Because subject-matter jurisdiction is a question of law, we review a trial
court’s decision on a plea to the jurisdiction de novo. Tex. Dep’t of Parks &
Wildlife v. Miranda, 133 S.W.3d 217, 228 (Tex. 2004). We may review the entire
record to determine if the facts support jurisdiction in the trial court. Bland Indep.
Sch. Dist. v. Blue, 34 S.W.3d 547, 554–55 (Tex. 2000). A judgment may be
reversed only for error that probably caused the rendition of an improper judgment
or probably prevented an appellant from presenting his appeal.               TEX. R.
APP. P. 44.1(a).


                                          2
                                      IV. Analysis
      Sovereign immunity deprives a trial court of subject-matter jurisdiction and
may be properly asserted in a plea to the jurisdiction. Tex. Dep’t of Parks &
Wildlife, 133 S.W.3d at 226–27. Under the doctrine of sovereign immunity, the
State of Texas and its officials are protected from suit unless immunity has been
specifically waived by the legislature by clear and unambiguous language. TEX.
GOV’T CODE ANN. § 311.034 (West 2013); Dallas Cnty. Mental Health & Mental
Retardation v. Bossley, 968 S.W.2d 339, 341 (Tex. 1998). Sovereign immunity
provides immunity from suit and immunity from liability. Fed. Sign v. Tex. S.
Univ., 951 S.W.2d 401, 405 (Tex. 1997).
      A judge is entitled to judicial immunity from liability for judicial acts
performed in his official capacity and within the scope of his jurisdiction. Dallas
Cnty. v. Halsey, 87 S.W.3d 552, 554 (Tex. 2002) (citing Stump v. Sparkman, 435
U.S. 349, 356–57 (1978)). To determine whether a judge is protected by judicial
immunity, the inquiry is whether he had jurisdiction over the subject matter of the
challenged action. Stump, 435 U.S. at 356. “A judge will not be deprived of
immunity because the action he took was in error, was done maliciously, or was in
excess of his authority; rather, he will be subject to liability only when he has acted
in the ‘clear absence of all jurisdiction.’” Id. at 356–57 (quoting Bradley v. Fisher,
80 U.S. 335, 351 (1871)).
      Appellees properly asserted both sovereign and judicial immunity in their
plea to the jurisdiction. Appellees, as officials of the State of Texas, may claim
sovereign immunity, and Appellant has not shown a valid waiver of that immunity.
Appellees are also entitled to judicial immunity, as their decision to affirm
Appellant’s murder conviction constituted judicial action that fell within the scope
of their jurisdiction as judges of the Texas Court of Criminal Appeals.


                                          3
      Appellees’ immunity deprived the trial court of subject-matter jurisdiction
and properly resulted in the dismissal of Appellant’s suit. See Reata Constr.
Corp. v. City of Dallas, 197 S.W.3d 371, 374 (Tex. 2006). Because we hold that
Appellees are protected by sovereign and judicial immunity as a matter of law, we
need not address Appellees’ additional contention that the Declaratory Judgment
Act has no application to criminal cases. Appellant’s sole issue on appeal is
overruled.
                                   V. This Court’s Ruling
      We affirm the judgment of the trial court.




                                                     MIKE WILLSON
                                                     JUSTICE


October 24, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                            4